        Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 1 of 14 PageID: 20




Louis N. Rainone                                                                                Anne E. Rowan
Craig J. Coughlin*                                                                              Ruben D. Perez*
David L. Minchello                                                                              Matthew R. Tavares*
Carol A. Berlen                                                                                 Jeremy M. Brooks
John F. Gillick
Brian P. Trelease*
                                                                                                   Writer’s Direct:
Walter D. Denson                                                                        btrelease@NJRCMLaw.com
Claudia L. Marchese
* Also admitted in New York

                                            September 12, 2019

        VIA ECF
        Clerk
        United States District Court of New Jersey
        Clarkson S. Fisher Building & U.S. Courthouse
        402 E State St Office, Room 2020
        Trenton, NJ 08608

                  Re:         John Van Dyk v. City of Long Branch, et. al.
                              Civil Action No.: 3:19-cv-16409-MAS-LHG
                              Our File No.: 77-0012

        Dear Sir or Madam:

             Please be advised that this law firm represents Defendants,
        City of Long Branch and Chief Jason Roebuck in the above-referenced
        matter. Enclosed please for electronic filing the following
        documents:

                        1) Answer to Complaint; and
                        2) Certification of Service.

             Thank you.

                                                        Respectfully submitted,

                                                        RAINONE COUGHLIN MINCHELLO, LLC

                                                        By:      /s/Brian P. Trelease
        BPT/ua                                                   Brian P. Trelease, Esq.


        cc:       Lois H. Goodman, U.S.M.J. – (Via ECF and Lawyers Service)
                  John Van Dyk – (Via Certified Mail and Regular Mail)



                                          555 U.S. Highway One South, Suite 440   Tel: (732) 709-4182
            www.njrcmlaw.com
                                                 Iselin, New Jersey 08830         Fax: (732) 791-1555
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 2 of 14 PageID: 21



Brian P. Trelease, Esq. - (#021352009)
RAINONE COUGHLIN MINCHELLO, LLC
555 U.S. Highway 1 South, Suite 440
Iselin, NJ 08830
Tel: (732) 709-4182
Fax: (732) 791-1555
Attorneys for Defendants, City of Long Branch and Jason Roebuck

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 JOHN VAN DYK,                           Civil Action No:
                                         3:19-cv-16409-MAS-LHG
 Plaintiff(s),

 v.                                        ANSWER, SEPARATE DEFENSES,
                                         RESERVATION OF RIGHTS, DEMAND
 CITY OF LONG BRANCH, CHIEF               FOR DISCOVERY, JURY DEMAND,
 JASON ROEBUCK, AND JOHN DOE                AND DESIGNATION OF TRIAL
 ONE                                                 COUNSEL

 Defendant(s).


      Defendants, City of Long Branch and Jason Roebuck, with their

principal offices located at 344 Broadway, Long Branch, NJ 07740,

by way of Answer to Plaintiff’s Complaint, hereby says:

                         PRELIMINARY STATEMENT

      1. Admitted to the extent that Plaintiff asserts causes of

action against Defendants on the basis of 42 U.S.C 1983 and the

New Jersey Civil Rights Act; denied as to the remainder of the

allegations contained in this paragraph.




                                     1
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 3 of 14 PageID: 22



                               THE PARTIES

     2.    Defendants lack knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations

contained in paragraph two and leaves Plaintiff to his proofs.

     3. Admitted.

     4. Admitted that Defendant, Jason Roebuck, is the Chief of

Police for the City of Long Branch.          Denied as to the remainder

of the allegations contained in this paragraph.

     5. The allegation contained in this paragraph does not pertain

to these Defendants; therefore, no answer is warranted.

                         JURISDICTION AND VENUE

     6. Plaintiff inadvertently omitted paragraph six, therefore

no response is required.

     7.    The allegations contained in this paragraph calls for a

legal conclusion for which no answer is warranted on the part of

these defendants.

     8.    The allegations contained in paragraph eight calls for

a legal conclusion for which no answer is warranted on the part of

these defendants.

                    FACTS GIVING RISE TO LIABILITY

     9.    Defendants lack knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations

contained in paragraph nine and leaves Plaintiff to his proofs.



                                     2
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 4 of 14 PageID: 23



     10.   Defendants lack knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations

contained in paragraph ten and leaves Plaintiff to his proofs.

     11.   Defendants lack knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations

contained in paragraph eleven and leaves Plaintiff to his proofs.

     12.   Defendants lack knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations

contained in paragraph twelve and leaves Plaintiff to his proofs.

     13.   Defendants lack knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations

contained in paragraph thirteen and leaves Plaintiff to his proofs.

                            AS TO “COUNT ONE”

  (VIOLATION OF PLAINTIFF’S FREE SPEECH RIGHTS UNDER THE FIRST
          AMENDMENT TO THE UNITED STATES CONSTITUTION)

     14.   The allegations contained in this paragraph call for a

legal conclusion for which no answer is warranted on the part of

these defendants.

     15.   Admitted.

     16.   Denied.

     17.   Denied.

     18.   Denied.

     WHEREFORE,    these    Defendants    demand    judgment    dismissing

Plaintiff’s Complaint with prejudice and awarding these Defendants


                                     3
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 5 of 14 PageID: 24



costs and disbursements, including reasonable attorney’s fees, and

such other relief as the Court may deem equitable and just.

                            AS TO “COUNT TWO”

    (VIOLATION OF PLAINTIFF’S FREE SPEECH RIGHTS UNDER THE NEW
                    JERSEY STATE CONSTITUTION)


     19.   The allegations contained in this paragraph call for a

legal conclusion for which no answer is warranted on the part of

these defendants.

     20.   Admitted.

     21.   Denied.

     22.   Denied.

     23.   Denied.

     WHEREFORE,    these    Defendants    demand    judgment    dismissing

Plaintiff’s Complaint with prejudice and awarding these Defendants

costs and disbursements, including reasonable attorney’s fees, and

such other relief as the Court may deem equitable and just.

                            SEPARATE DEFENSES

                         FIRST SEPARATE DEFENSE

     The Complaint herein fails to state a claim upon which relief

can be granted, and these Defendants reserve the right to move at

or before the time of trial to dismiss same.

                        SECOND SEPARATE DEFENSE

     The Complaint fails to state a claim upon which declaratory

relief may be granted.

                                     4
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 6 of 14 PageID: 25



                         THIRD SEPARATE DEFENSE

     The Complaint fails to state a claim upon which any award of

monetary damages may be granted.

                        FOURTH SEPARATE DEFENSE

     The Complaint fails to state a claim upon which any award of

punitive damages may be granted.

                         FIFTH SEPARATE DEFENSE

     Plaintiff’s Complaint constitutes a frivolous action pursuant

to N.J.S.A. 2A:15-59.1 and Fed. R. Civ. P. 11.

                         SIXTH SEPARATE DEFENSE

     Plaintiff’s claims are barred, in whole or in part, because

Defendants acted in accordance with all applicable laws of the

State of New Jersey and the United States of America.

                       SEVENTH SEPARATE DEFENSE

     Plaintiff’s claims are barred, in whole or in part, because

Defendant acted in good faith and with reasonable and probable

cause based on the existing circumstances.

                        EIGHTH SEPARATE DEFENSE

     Defendants did not engage in any conduct proscribed by the

United States Constitution.

                         NINTH SEPARATE DEFENSE

     Defendant did not engage in any conduct in violation of the

Constitution of the State of New Jersey.



                                     5
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 7 of 14 PageID: 26



                         TENTH SEPARATE DEFENSE

     Plaintiff has failed to exhaust administrative remedies.

                       ELEVENTH SEPARATE DEFENSE

     Defendant did not engage in any conduct that would constitute

a wrongful, intentional act.

                       TWELFTH SEPARATE DEFENSE

     Plaintiff’s damages, if any, are wholly attributable to the

wrongful acts, omissions, or conduct of Plaintiff.

                      THIRTEENTH SEPARATE DEFENSE

     Any action or inaction on the part of these Defendants are

the result of the exercise of judgment, discretion, or executive

function vested in these Defendants for which no liability may be

imposed.

                      FOURTEENTH SEPARATE DEFENSE

     These Defendants are immune from liability in this action as

any action of these Defendants was in good faith in the execution

or enforcement of law.

                      FIFTEENTH SEPARATE DEFENSE

     These Defendants have absolute and/or Qualified Immunity as

to the conduct alleged.

                      SIXTEENTH SEPARATE DEFENSE

     Plaintiff’s Complaint is barred in part by Heck v. Humphrey,

512 U.S. 477 (1994).



                                     6
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 8 of 14 PageID: 27



                     SEVENTEENTH SEPARATE DEFENSE

     Plaintiff’s Complaint is barred by the applicable statute of

limitations.

                      EIGHTEENTH SEPARATE DEFENSE

     Defendants did not participate in any conspiracy to deny

plaintiff of any right or privilege as a citizen of the United

States.

                      NINETEENTH SEPARATE DEFENSE

     The claims alleged are barred, in whole or in part, by

wrongdoing on the part of the plaintiff that would otherwise

justify the actions taken.

                      TWENTIETH SEPARATE DEFENSE

     Plaintiff’s injuries do not meet the threshold set forth in

the New Jersey Tort Claims Act, and therefore Defendants are

immune from liability pursuant to N.J.S.A. 59:9-1, et seq.

                     TWENTY-FIRST SEPARATE DEFENSE

     Any recoveries to which plaintiff might be entitled against

these Answering Defendants are subject to the limitations on

damages provided by N.J.S.A. 59:9-1 and any award must be reduced

in accordance with same.

                    TWENTY-SECOND SEPARATE DEFENSE

     Answering Defendants’ liability, if any, must be reduced by

the amount of any payment received by the plaintiff by way of



                                     7
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 9 of 14 PageID: 28



settlement or judgment from any other tortfeasor by virtue of

N.J.S.A. 59:9-3.

                     TWENTY-THIRD SEPARATE DEFENSE

     Defendants are entitled to immunity in accordance with the

New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.

                    TWENTY-FOURTH SEPARATE DEFENSE

     Defendant reserves the right to assert additional defenses

based upon facts learned during the course of discovery.

                     TWENTY-FIFTH SEPARATE DEFENSE

     Plaintiff failed to comply with the conditions precedent for

making claims against these Answering Defendants by not filing the

claims in the manner and within the time provided by N.J.S.A. 59:8-

3, 59:8-4, 59:8-5, 59:8-6, 59:8-7, and 59:8-8, and are barred from

now making such claims.

                     TWENTY-SIXTH SEPARATE DEFENSE

     Plaintiff’s claims are barred by the doctrines of res

judicata, collateral estoppel, waiver, and entire controversy.

                   TWENTY-SEVENTH SEPARATE DEFENSE

     Answering Defendants acted at all times reasonably, with good

faith, and without any malice.

                    TWENTY-EIGHTH SEPARATE DEFENSE

     Plaintiff is not entitled to punitive damages or attorney’s

fees.



                                     8
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 10 of 14 PageID: 29



                      TWENTY-EIGHTH SEPARATE DEFENSE

      Plaintiff failed to mitigate damages.

                      TWENTY-NINTH SEPARATE DEFENSE

      At no time did these Defendants engage or assist in an

unlawful, custom, practice, or policy.

                          THIRTIETH SEPARATE DEFENSE

      Plaintiff has not been deprived of any rights, guarantees

under the constitutional laws of the United States by the alleged

acts or omissions by these Defendants.

     WHEREFORE,      these     Defendants    demand     judgment    dismissing

Plaintiff’s Complaint with prejudice and awarding these Defendants

costs and disbursements, including reasonable attorney’s fees, and

such other relief as the Court may deem equitable and just.

                             RESERVATION OF RIGHTS

      These answering Defendants reserve the right, at or before

trial,   to   move   to    dismiss   the    Complaint   and/or     for   summary

judgment, on the ground that the Complaint fails to state a claim

upon which relief can be granted, that the allegations within the

complaint     are   frivolous    and/or    the   Defendant   is    entitled   to

judgment as a matter of law, based on any or all of the above

defenses.

                     NOTICE PURSUANT TO FED.R.CIV.P.5

      TAKE NOTICE that pursuant to the above-cited Rules of Court,

that each party herein deriving or receiving pleadings, deposition

                                       9
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 11 of 14 PageID: 30



transcripts, discovery requests, interrogatories, correspondence

and other documents within the scope of Fed.R.Civ.P. 5, is hereby

requested to serve same upon the undersigned attorney, whether or

not they were received or served prior to or after the filing date

of this Answer.

                          DEMAND FOR DISCOVERY

      These   answering   Defendants      hereby   demands   that   Plaintiff

provide Rule 26 disclosures as required by the Rules of Court.

                                JURY DEMAND

      Pursuant to Federal Rule of Civil Procedure 38(b), Defendants

hereby demand a trial by jury as to all counts within this

complaint with regard to all triable issues.

                      DESIGNATION OF TRIAL COUNSEL

      Pursuant to the provisions of the Rules of Court, the Court

is advised that Brian P. Trelease, Esq. is hereby designated as

trial counsel for Defendant.




                                     10
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 12 of 14 PageID: 31



                  LOCAL CIVIL RULE 11.2 CERTIFICATION

      The undersigned counsel hereby certifies that the within

matter in controversy is not the subject of any other action

pending in any court or of a pending arbitration or administrative

proceeding and that, to the best of counsel's knowledge, there is

no other party who should be joined in this action.

                                   RAINONE COUGHLIN MINCHELLO, LLC
                                   Attorneys for Defendants, City of
                                   Long Branch and Jason Roebuck


                                   By:    /s/Brian P. Trelease
Dated: September 12, 2019                 Brian P. Trelease, Esq.




                                     11
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 13 of 14 PageID: 32



Brian P. Trelease, Esq. - (ID# 021352009)
RAINONE COUGHLIN MINCHELLO, LLC
555 U.S. Highway 1 South, Suite 440
Woodbridge, NJ 07095
Tel.: (732) 709-4182
Fax: (732) 791-1555
Attorneys for Defendants, City of Long Branch and Chief Jason
Roebuck

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 JOHN VAN DYK,                         Civil Action No.:
                                       3:19-cv-16409-MAS-LHG
                          Plaintiff,

 v.
                                            CERTIFICATION OF SERVICE
 CITY OF LONG BRANCH, CHIEF
 JASON ROEBUCK, AND JOHN DOE
 ONE,

                         Defendants.


      I, MARIA VARGAS, being of full age, hereby certify as follows:

1.    I am not a party to this proceeding and am employed as a

paralegal with the law firm of Rainone Coughlin Minchello, LLC,

attorneys for the Defendants, City of Long Branch and Chief Jason

Roebuck, in the above-captioned action.

2.    On September 12, 2019, I caused an electronic copy to be

delivered via ECF to the Clerk of the United States District Court,

District   of    New   Jersey,   Clarkson   S.   Fisher   Building   &   U.S.

Courthouse, 402 E State St Office, Room 2020, Trenton, NJ 08608the

following documents:
Case 3:19-cv-16409-MAS-LHG Document 4 Filed 09/12/19 Page 14 of 14 PageID: 33



         1) Answer to Complaint; and
         2) Certification of Service.

      In addition, I caused a copy of the above documents to be

delivered    via   Certified   Mail   R/R/R   and   Regular   Mail   to   the

following address:

            John Van Dyk
            P.O. Box 290
            Allenwood, NJ 08720

      I certify that the foregoing statements made by me are true,

I am aware that if any of the foregoing statements made by me are

willfully false, I am subject to punishment.




                                   By:
Dated: September 12, 2019                Maria Vargas
